Citation Nr: 0814591	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-27 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with injury to L1 and L5 with degenerative 
changes.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus aurium, left ear.

3.  Entitlement to service connection for headaches, to 
include as secondary to the veteran's service-connected for 
lumbosacral strain with injury to L1 and L5 with degenerative 
changes.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from  December 1967 until May 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's low 
back disability is productive of complaints of pain; 
objectively, he has forward flexion of the lumbar spine to 60 
degrees, with no ankylosis.

2.  Throughout the rating period on appeal, the competent 
evidence demonstrates recurrent tinnitus of the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for lumbosacral strain with injury to L1 and L5 
with degenerative changes have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5237-5242 (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for tinnitus aurium, left ear, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.87, DC 6260 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

I.  Increased Rating for Lumbar Spine

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for lumbosacral strain with 
injury to L1 and L5 with degenerative changes pursuant to DCs 
5237-5242.  Those diagnostic codes contemplate lumbar strain 
and degenerative arthritis, both of which are evaluated under 
the general rating formula for diseases and injuries of the 
spine.  

In order to be entitled to the next-higher 40 percent 
evaluation, the evidence must demonstrate forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, DC 5243.  

In the present case, there is no support for assignment of 
the next-higher 40 percent evaluation under the general 
rating formula for any portion of the rating period on 
appeal.  Indeed, upon VA examination in July 2005, the 
veteran demonstrated forward flexion of the lumbar spine to 
60 degrees.  Again, flexion would have to be limited to 30 
degrees to achieve a higher rating.  Moreover, as the evident 
by the range of motion, there is also no showing of 
ankylosis.

The Board acknowledges that additional functional limitation 
due to factors such as pain, weakness, fatigability, and 
incoordination must be considered in evaluating 
musculoskeletal disabilities.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In this regard, the veteran reported low back pain at his 
July 2005 VA examination, which was objectively confirmed on 
range of motion testing.  He explained that he experienced 
flare-ups during which he could not stand erect.  He added 
that his back pain was aggravated by prolonged sitting, 
walking, bending, and twisting.  He described his pain as 
severe and constant, and he noted that he used a walking 
stick for ambulation.  The examination report indicated that 
his back pain prevented him from performing chores, sports, 
and exercise, and further limited his ability to shop, 
travel, bathe, and dress.

The veteran also reported constant back pain in his August 
2006 substantive appeal.  Moreover, a lay statement is of 
record from A. G., which indicates that the veteran must 
frequently reposition himself in bed due to his low back 
pain.  As reported by A. G., the veteran was slow to get out 
of bed in the morning and had to sit and rest when walking in 
a mall due to his back pain.  

While acknowledging the complaints and findings of low back 
pain as detailed above, the competent evidence simply does 
not show that such pain has resulted in additional functional 
limitation such as to find that his disability picture most 
nearly approximates the next-higher 40 percent rating.  
Moreover, while the VA examiner in July 2005 stated that the 
veteran had muscle spasm causing abnormal gait, this is 
already contemplated in the currently assigned 20 percent 
rating and cannot serve as a basis for a 40 percent 
evaluation.  

The Board has also considered whether a separate evaluation 
is warranted for neurologic symptoms associated with the 
service-connected lumbar disability.  In this regard, Note 
(1) of the general rating formula instructs the rater to 
separately evaluate any associated objective neurologic 
abnormalities under an appropriate diagnostic code.  

With respect to neurologic symptoms, in a May 2005 statement, 
the veteran reported radicular pains in his legs.  In this 
regard, the Board notes that he is competent to give evidence 
about the symptoms he experienced. See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  However, despite his neurologic 
complaints, the weight of the evidence does not warrant 
assignment of a separate rating, as will be explained below.  

In the present case, the competent evidence does not indicate 
neurologic symptomatology throughout the rating period on 
appeal.  Indeed, VA examination in July 2005 showed normal 
reflexes and sensory findings for the lower extremities.  No 
other competent evidence shows objective neurologic 
abnormality.  This absence of documented neurologic 
disability is found to be more probative than the veteran's 
reported complaints.  

Similarly, a higher rating is not warranted for 
intervertebral disc syndrome.  Specifically, records have not 
confirmed objective evidence of nerve impairment related to a 
low back disability such that a greater than 20 percent 
rating is warranted for associated neurological 
abnormalities.  

In this regard, although the veteran has reported on-going 
pain, the most recent VA examination revealed normal motor, 
sensory, and reflex examination.  With respect to a higher 
evaluation for intervertebral disc disease based on 
incapacitating episodes, the Board finds that the evidence 
does not support a higher rating.  

A 40 percent rating for intervertebral disc syndrome 
requires incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  An "incapacitating episode" is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  

In the most recent VA examination, the veteran did not report 
or describe periods of exacerbation or incapacitating 
episodes.  In this case, the evidence does not show that he 
has experienced acute signs and symptoms due to 
intervertebral disc syndrome that required bedrest and 
treatment by a physician at any time during the appeal 
process.  

While he has reported on-going back pain, the defining 
criteria for a higher rating is that he must have been 
prescribed bed rest and treatment by a physician.  The 
evidence does not show that he has been prescribed bedrest.

In addition, the evidence does not show that the veteran had 
ever been hospitalized for intervertebral disc syndrome.  
Therefore, a rating in excess of 20 percent rating is not 
warranted for intervertebral disc syndrome based on the 
number of incapacitating episodes.

In sum, there is no support for a rating in excess of 20 
percent for any portion of the rating period on appeal.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Increased Rating for Tinnitus Aurium, Left Ear

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent rating for tinnitus aurium of the left 
ear pursuant to DC 6260.  That code section affords a maximum 
benefit of 10 percent for recurrent tinnitus.  Note (2) 
instructs the rater to assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.

Again, DC 6260 affords a maximum benefit of 10 percent for 
tinnitus.  There is no basis for a higher rating and there 
are no other relevant diagnostic codes for consideration.  
Moreover, a separate evaluation of 10 percent for each ear is 
expressly precluded by Note(2) to DC 6260, in effect 
throughout the rating period on appeal.  In any event, the 
veteran is only service-connected for left ear tinnitus in 
this case.  

In sum, there is no support for a rating in excess of 10 
percent for tinnitus aurium, left ear, for any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, with respect to both claims, the evidence does not 
reflect that the disabilities at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2007) is not warranted.



III.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For increased-compensation claims, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
June 2003 and July 2005, prior to the initial RO decision 
that is the subject of this appeal.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for an 
increased rating as this is the premise of the claims.  It is 
therefore inherent that the he had actual knowledge of the 
rating element of the claims.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in September 
2006.  Any questions as to the appropriate effective date to 
be assigned are moot as the claims have been denied. 

The Board acknowledges that the VCAA letters sent to the 
veteran in June 2003 and July 2005 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the July 2006 statement of the case set forth 
the diagnostic criteria for the disabilities at issue and 
also included the provisions of 38 C.F.R. §§ 3.321, which 
references impairment in earning capacity as a rating 
consideration.  Furthermore, a September 2006 Dingess letter 
apprised the veteran of the need to show the nature and 
symptoms of his condition and the impact of his disabilities 
on his employment. 

Based on the above, the veteran can be expected to understand 
what was needed to support his claims, including the impact 
of his disability on his daily life and ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements.  For example, at his July 2005 VA examination, he 
explained that he used a walking stick around his house, 
showing 
how his back disability affected his daily life.  
Additionally, in his substantive appeal, he described the 
ringing in his ears that he experienced constantly, and also 
reported constant back pain.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains his post-
service reports of VA and private treatment and examination.  
Moreover, his statements in support of his claims are of 
record.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

For the above reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for lumbosacral strain with 
injury to L1 and L5 with degenerative changes is denied.

A rating in excess of 10 percent for tinnitus aurium, left 
ear, is denied.


REMAND

The Board finds that additional development is required with 
respect to the veteran's claim of entitlement to service 
connection for headaches.  Specifically, it is determined 
that an examination should be conducted to determine the 
nature and etiology of any headache disorder.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran has expressly contended that his 
current headache disorder is proximately due to his service-
connected lumbar spine disability.  He first raised this 
assertion back in 1997.  Moreover, VA clinical records 
reflect complaints of headaches.  

Many such complaints were made at the VA infectious disease 
clinic.  Those reports reference headaches that began 
following a trip to Nepal.  However, in his October 2005 
notice of disagreement, the veteran explained that he had 
experienced a different type of headache, unrelated to 
infectious disease, that he believed was caused by his 
service-connected low back problems.  

Because the evidence does reflect headache complaints, and 
because a clear etiology has not been determined, the Board 
finds that an examination is necessary under McLendon.   

Accordingly, the case is REMANDED for the following actions:

1. Schedule the veteran for an 
examination to determine the nature and 
etiology of any headache disorder.  The 
examiner should expressly state whether 
it is at least as likely as not that any 
current headache disorder is proximately 
due to or the result of the veteran's 
lumbosacral strain with injury to L1 and 
L5 with degenerative changes.  

If the examiner answers the above 
question in the negative, he should then 
express whether it is at least as likely 
as not that a headache disorder has been 
aggravated (permanently worsened) by the 
lumbosacral strain with injury to L1 and 
L5 with degenerative changes.  Any 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

The claims folder should be reviewed in 
conjunction with the examination and the 
examiner should state that such review 
occurred.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


